Citation Nr: 0405296	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  01-00 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
with sciatic neuropathy (claimed as a back condition with 
nerve damage causing pain in the legs).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active military service from October 1956 to 
October 1958.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, this appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

Additionally, at the request of the veteran, he was scheduled 
to present testimony at a hearing on appeal at the RO on May 
8, 2001.  However, the record contains evidence showing the 
veteran canceled the scheduled hearing, as per a May 2, 2001 
letter.  As the record does not contain further indication 
that the veteran or his representative have requested that 
the hearing be rescheduled, the Board deems the veteran's 
request for a hearing withdrawn.  See 38 C.F.R. §§ 20.700-
20.704 (2003).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of entitlement to service 
connection for a lumbar spine disorder with sciatic 
neuropathy (claimed as a back condition with nerve damage 
causing pain in the legs).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  Specifically, in this case, the veteran contends 
that his current low back disorder is related to an in-
service injury he sustained in 1958.  In this respect, the 
service medical records include April 30, 1958 notations 
showing that, on April 24, the veteran had fallen backwards 
from a bench, hitting his lower back on the fins of a steam 
pipe and hitting his upper back on a window ledge.  The 
veteran was diagnosed with lumbosacral strain.  At this time, 
he also reported he had endured trauma to the back four years 
prior (in 1954, prior to his service) and was told he had a 
ruptured disc.  Additionally, an undated report of medical 
history indicates he injured his back twice and had an auto 
accident in May 1954, with two slipped discs, in New Britain, 
Connecticut. 

The post-service medical evidence includes a December 1999 VA 
radiology report showing the veteran had mild to moderate 
degenerative joint disease of the lumbar spine.  Medical 
records from David Grace, M.D., dated from 1994 to 2001 
include a May 2001 Magnetic Resonance Imaging (MRI) report 
from Dr. Grace, which shows the veteran has moderate 
retrolisthesis with disc protrusion and right lateral nuclear 
herniation at L3-4, bilateral lateral recess stenosis and 
neural foraminal compromise at L4-5, and a right sided 
synovial cyst. 

However, although the record includes a June 2003 VA 
examination report discussing the etiology of the veteran's 
back disorder, such examination report is not adequate for 
appellate adjudication.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo an additional VA examination, which should include a 
medical opinion as to the likely etiology of the claimed back 
disorder, and as to whether there was an in-service 
aggravation of a pre-existing back disorder.

Furthermore, per the veteran's written statements dated 
February 2000 and March 2000, it appears the veteran has been 
treated at the Bay Pines and Ellenton VA Medical Centers.  As 
well, he has been treated by various private health care 
providers, and at a Manatee County facility.  In order to 
ensure compliance with the requirements of the VCAA of 2000 
and that the claims file includes all relevant medical 
evidence, the RO should contact the appellant and inquire as 
to all of the veteran's dates of treatment by private and VA 
healthcare providers.  Subsequently, the RO should assist the 
appellant in obtaining any records that may be identified as 
relevant to the claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to the claimed 
lumbar spine disorder with sciatic 
neuropathy (claimed as a back condition 
with nerve damage causing pain in the 
legs) since the reported back injuries in 
1954 (per the service medical records) to 
the present, including but not limited to 
all relevant treatment received from Drs. 
Harrison, Worcester, Rhodda, Crowe, and 
Orth, and at a Manatee County facility 
(per the veteran's statements dated 
February 2000 and March 2000).  Provide 
the veteran with release forms and ask 
that a copy be signed and returned for 
each health care provider identified and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
medical facility relevant to the claimed 
lumbar spine disorder with sciatic 
neuropathy (claimed as a back condition 
with nerve damage causing pain in the 
legs).  All identified treatment records 
from any reported VA medical facility, 
including the Bay Pines and Ellenton VA 
Medical Centers (VAMCs), which are not 
already contained within the claims file 
should be obtained and associated with 
the claims file.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
(a) The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
back disorder (characterized as a lumbar 
spine disorder with sciatic neuropathy, 
and claimed as a back condition with 
nerve damage causing pain in the legs).  
If no such disorder is currently found, 
the examiner should so indicate.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the claimed back 
disorder.  The examiner should review all 
of the veteran's medical records and 
history, including his service medical 
records, service medical notations dated 
April 1958, the undated service report of 
medical history, the December 1999 VA 
radiology report, and the records from D. 
Grace, M.D., dated from 1994 to 2001, 
including the September 2000 report and 
April 2001 notations showing a diagnosis 
of diabetes mellitus, the May 2001 MRI 
report, and the June 2003 VA examination 
report.  Following an examination of the 
veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed back disorder constitutes a 
congenital or developmental defect.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
back disorder existed prior to his 
entrance into the service, given the 
reported back trauma in 1954.  As well, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that the veteran's back disorder was 
aggravated/increased in disability during 
his service, and whether such increase 
was due to the natural progress of the 
disease.  Furthermore, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
claimed back disorder is related to his 
April 1958 in-service injury, was 
incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  Lastly, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed back 
disorder is related to any post-service 
event(s) or diseases, including any 
reported post-service complaints/injuries 
per the June 2003 VA examination report.  
If the etiology of the veteran's back 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
back disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  The RO should readjudicate the issue 
of entitlement to a lumbar spine disorder 
with sciatic neuropathy (claimed as a 
back condition with nerve damage causing 
pain in the legs).  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




